NO. 07-05-0148-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 28, 2005



______________________________



TERRY WAYNE COCHRAN, APPELLANT



V.



SHEQURITO BALDWIN, ET AL., APPELLEES



_________________________________



FROM THE 278TH DISTRICT COURT OF WALKER COUNTY;



NO. 22861; HONORABLE KENNETH KEELING, JUDGE

_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

On February 28, 2005, a pro se notice of appeal was filed with the 278
th
 Judicial District of Walker County by Terry Wayne Cochran. The Fourteenth Court of Appeals received a copy of the notice of appeal and on March 14, 2005, the clerk of that court advised appellant by letter that the filing fee of $125 was due. The case was transferred to this court on April 8, 2005.
(footnote: 1)
	By letter dated April 15, 2005, the clerk of this court notified appellant that the filing fee had not been received, 
see 
Tex. R. App. P. 5.  The clerk’s letter likewise advised that failure to pay the filing fee may result in dismissal of the appeal. 
See
 Tex. R. App. P. 42.3(c). 

The filing fee has not been paid.
(footnote: 2)  Accordingly, this appeal is dismissed. Tex. R. App. P. 42.3(c).



James T. Campbell

        Justice









FOOTNOTES
1:1
The case was transferred pursuant to a docket equalization order of the Texas Supreme Court.


2:This court received correspondence from appellant stating that an affidavit of indigence was purportedly filed with the Fourteenth Court of Appeals on March 22, 2005. The Fourteenth Court of Appeals has no record of its receipt. Even if filed on March 22, 2005, the affidavit would not have been filed within the fifteen day extension allowed by Texas Rule of Appellate Procedure 20.1. Tex. R. App. P. 20.1(c)(3).
 See Holt v. F.F. Enterprises
, 990 S.W.2d 756 (Tex.App.–Amarillo 1998, pet. denied).